By the WHOLE COURT.
ST. PAUL, J.
The question involved is-whether one who wishes to become a candidate for judge of the criminal district court for the parish of Orleans may enter the election as a general candidate for any section. *932thereof, or must designate the particular section over which he (she) aspires to preside.
I.
The Constitution of 1921 provides (article 7, § 82, page 61, m fine):
“There shall be five separate sections of said criminal district court * * * each presided over by one of said judges.” (Italics ours.)
It further provides (article 7, § 86, page 63):
“All prosecutions instituted * * * shall be equally allotted by classes among the judges of said court, and each judge or Ms successor shall have exclusive control over any case allotted to him from its inception to its final disposition in said court. Provided, however, the said judges shall have authority to provide by rule for the exercise of jurisdiction by any judge over any case previously allotted." (Italics ours.)
II.
Hence it is clear that each "judge of said court presides over a separate section thereof, and that each has Ms own individual successor in said section.
III.
But, apart • from this, it is apparent that nothing but confusion would result in a court required (or authorized) to operate in sections' or divisions, if a judge, once assigned to.a section or division and given exclusive control over any case allotted to him, were subject to have his jurisdiction over such case ousted at any time, and himself and his clerical appointees shifted about from section to section, or division to division.
It is a known fact, of which we may and do take cognizance, that the courts of the parish of Orleans have for more than 40 years operated in sections or divisions, as distinct courts working separately though in perfect harmony. And hence there has been no such confusion as would result were it otherwise, where one judge might differ with another and both be vested with equal authority. And it is our conclusion that nothing in the Constitution or laws of the state was meant to disturb this harmony and introduce a confusion which would be deplorable. Cf. Const. 1921, art. 7, § 80, par. 2, p. 60; also Act 103 of 1921, p. 210, and Act 114 of 1921, § 6, p. 248.
IV.
We think the defendant properly refused to receive plaintiff’s entry without -his designating the section over which he aspires to preside; and accordingly the trial judge was correct in refusing to mandamus him to receive such entry.
Decree.
The judgment appealed from is therefore affirmed.
O’NIELL, C. J., and OVERTON and LAND, JJ., absent.